Citation Nr: 0419887	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  96-44 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to a disability rating greater than 10 
percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 and April 1996 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.

The Board issued a decision in July 1999 in which it denied a 
rating greater than 
10 percent for the left knee disability.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2000 Order, the Court 
vacated the decision and remanded the case to the Board.  In 
addition to the left knee issue, the Court found that the 
Board had submitted a notice of disagreement with the RO's 
April 1996 letter to the veteran that denied as not well 
grounded his claims for service connection for the left wrist 
and left ankle.  

In April 2001, the Board remanded the case to the RO for 
additional development on the left knee claim and for 
adjudication on the merits of the claims for service 
connection for the left wrist and left ankle.  The case now 
returns to the Board for appellate consideration.   

The issues of service connection for the left wrist and left 
ankle are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence of record shows left knee instability 
due to ligamentous laxity significant enough to warrant the 
use of a cane and the prescription of a knee brace to help 
prevent falls.

3.  There is radiographic evidence of minimal arthritis in 
the left knee with subjective complaints of pain, weakness 
and swelling; there is no compensable limitation of motion in 
the knee, and no objective confirmation of other symptoms.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for left 
knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5257 (2003).  

2.  The criteria for a separate disability rating for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2003); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in August 2003 and November 
2003, the RO advised the veteran of the notice and assistance 
provisions of the VCAA, and explained what types of evidence 
VA was obligated to obtain and what types of evidence VA 
would assist the veteran in obtaining if he provided the 
requisite information.  In addition, the June 1996 statement 
of the case, as well as supplemental statements of the case 
issues in March 1997, May 1998, and March 2004 all explained 
to the veteran the evidence needed to substantiate his claim 
for an evaluation greater than 10 percent for his left knee 
disability.  Also, the March 2004 supplemental statement of 
the case includes the text of the regulation that implements 
the VCAA's notice and assistance provisions.  Thus, the Board 
is satisfied that the RO has provided the veteran all 
required notice.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received the veteran's claim in 1994 and issued the 
initial determination in November 1995, many years before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records and several relevant medical examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  It is 
acknowledged that the March 2004 VA examiner apparently 
ordered new X-rays of the knee, but that there are no reports 
or interpretations of those X-rays with the examination 
report.  However, the Board emphasizes that earlier films 
already demonstrated arthritis in the left knee, such that 
the existence of arthritis is not in dispute.  As discussed 
in detail below, the extent of disability from arthritis is 
rated based on limitation of motion, not on findings from X-
rays.  Therefore, the Board finds that proceeding to consider 
the appeal without X-rays from the March 2004 VA examination 
results in no prejudice to the veteran.  Bernard, supra.  In 
addition, the Board notes that in September 2003, the veteran 
provided the RO with a completed release to obtain records 
from Betton Clinic.  The RO issued a request for records to 
this facility in November 2003; no response was received.  
Initially, the Board notes that there was no indication on 
the release that records from this facility pertained to 
treatment for the left knee disability, such that the records 
would be relevant to this appeal.  The duty to assist applies 
to relevant records.  38 U.S.C.A. § 5103A(b).  Moreover, in 
November 2003 correspondence, the veteran asked that the RO 
proceed to evaluate his claim with records from Betton 
Clinic.  Therefore, the Board finds no reason to delay the 
adjudication of this appeal by remanding the case to obtain 
records from this facility.  Otherwise, the veteran has 
specifically stated that he receives all treatment from VA.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the April 2001 remand, with respect to the 
left knee issue addressed in this decision.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The RO granted service connection for a left knee disability 
in a January 1975 rating decision.  It assigned an initial 
evaluation of 10 percent.  That rating was continued through 
the course of several subsequent rating actions.  

The veteran submitted a claim for an increased rating in 
April 1994.  VA medical records received in connection with 
that claim dated through March 1994 included the report of a 
visit in July 1993 in which the veteran complained of left 
knee pain.  Examination revealed surgical scar and a very 
small bony deformity.  There was full range of motion and no 
swelling.   

The RO continued the 10 percent evaluation for the knee in a 
November 1995 rating decision.  The veteran perfected an 
appeal of that decision.  

In January 1997, the veteran testified at a personal hearing.  
He related that the left knee gave way and would not support 
him, resulting in several falls.  VA had provided him with a 
cane.  Other symptoms included occasional swelling and fast, 
sharp pains.  He could not do a deep knee bend.  The veteran 
indicated that he was not getting any treatment for the knee, 
but that he took pain medication prescribed by VA.  

Subsequently, the RO obtained additional VA medical records 
dated through December 1996.  During an April 1994 
hospitalization, the veteran related having left knee 
stiffness for many years.  Examination revealed decreased 
range of motion with complaint of tenderness on motion.  

The veteran underwent a VA orthopedic examination in June 
1997.  The examiner reviewed the claims folder for the 
examination.  The veteran stated that the left knee was weak 
and collapsed easily.  There was pain that increased with 
walking and occasional swelling.  He used a cane.  He had 
frequent falls due to instability.  The examiner noted that 
the veteran walked into the examination room carrying a cane 
in the right hand.  He walked with a limp without the cane, 
showing left knee wobbling in the early phases of gait.  
There was no effusion or inflammation of the joint.  The 
anterior cruciate ligament was lax when compared to the 
opposite side; the posterior cruciate ligament was intact.  
The medial collateral ligament was lax in complete extension 
and increased in flexion, as compared to the opposite side.  
Range of motion was from 0 to 130 degrees.  There was no 
neurologic or sensory deficit.  Left knee X-rays showed 
slight narrowing in the medial joint compartment without 
subchondral changes.  The joint space showed little 
destructive change; films were interpreted as normal.  The 
diagnoses included remote injury and operative procedure of 
the left knee and left knee instability due to lax medial 
collateral ligament and anterior cruciate ligament.  

In April 2002, pursuant to the Board's remand, the veteran 
was afforded another VA orthopedic examination.  The examiner 
reviewed the claims folder for the examination.  The veteran 
continued to have left knee pain.  He could walk eight 
blocks, but had to rest afterward.  He also described 
swelling in the posterior medial aspect of the knee and 
giving way that resulted in falls.  On examination, left knee 
range of motion was from 0 to 130 degrees.  Lachman test and 
drawer sign were positive.  The veteran could not tolerate 
passive manipulation of the knee without withdrawing and 
protecting it.  X-rays of the knee revealed that the bones 
were osteoporotic.  There was minimal narrowing of the medial 
joint space.  There was no joint effusion or fracture.  The 
diagnosis was unchanged from the June 1997 VA examination.  
The examiner reiterated that the veteran was extremely 
protective of the knee, stating that it was painful to 
passive movement.  There was restricted flexion.  In 
addition, there was one-quarter inch atrophy of the left 
vastus medialis as compared to the right, confirming 
weakness.  Instability was evidence by positive drawer sign 
and positive Lachman test.  The examiner stated that the 
veteran's pain and instability of the left knee inhibited 
function and movement.  

The RO secured additional VA medical records dated through 
November 2003.  Notes from an April 1998 hospitalization 
reflects complaints of chronic left leg pain for many years.  
On examination, the veteran demonstrated problems with the 
left side and used a cane for ambulation.  There was 
decreased range of motion with tenderness in the left knee.  
Examination during a September 1999 hospitalization showed 
steady gait.  Notes from an October 1999 hospitalization 
showed that examination revealed steady gait and 5/5 strength 
in the lower extremities.  During a subsequent October 1999 
hospitalization indicated that the veteran denied any 
musculoskeletal symptoms.  Examination of the extremities was 
unremarkable.  

During an August 2003 VA hospitalization, the veteran 
complained of arthritic pain on the left side of the body, 
particularly with too much activity or weather changes.  He 
took anti-inflammatory medication.  Musculoskeletal 
assessment revealed full range of motion without pain and 
independent ambulation.  He did use a cane or walker.  In 
October 2003, the veteran underwent an outpatient evaluation 
of the left knee.  He reported having pain and giving way 
with falls.  He could walk only two to three blocks at a 
time; longer walks caused knee pain and weakness.  He used a 
cane.  Examination was negative for swelling or joint line 
tenderness.  Patellar inhibition test was negative.  There 
was laxity to anterior drawer testing and minimal laxity on 
valgus stress.  Films from April 2002 were reviewed.  The 
assessment was left knee pain with radiological evidence of 
medial compartment degenerative joint disease and medial 
collateral ligamentous laxity.  The physician prescribed a 
neoprene sleeve for the left knee.  An addendum completed the 
following day indicated that physical examination was 
negative for swelling, crepitus, and patellar apprehension.  
There was mild tenderness around the anterior joint line and 
laxity of medial collateral ligament.  It was noted that a 
knee cage would be prescribed if the neoprene sleeve did not 
help with falls.  The veteran was encouraged to perform daily 
knee exercises.   

In March 2004, the veteran underwent another VA orthopedic 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran described knee pain that was 
constant, but worsened at times.  On examination, the 
veteran's gait and stance were normal.  He walked without 
assistance.  He was able to undress, move about the room, 
follow instructions, dress, and exit the room without any 
observed apparent joint problems.  Range of motion of the 
left knee was from 
0 to 140 degrees.  Muscular development was symmetrical and 
quite good.  There was no instability, effusion, or 
crepitans.  The healed surgical scar was cosmetically 
insignificant, nontender, and did not interfere with knee 
function.  X-rays of the knees from April 2002, as well as 
films dating back to 1993, showed only slight narrowing of 
the medial compartment.  The diagnosis was postoperative 
status of the left knee with radiographic evidence of minimal 
narrowing of the left [sic] compartment.  There were minimal 
functional changes, if any.  Clinical examination of the knee 
was normal.  It was the examiner's opinion that the degree of 
pain subjectively reported by the veteran was not creditable; 
he did not feel like the veteran was having any significant 
discomfort.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5257, other 
impairment of the knee.  38 C.F.R. 
§ 4.71a.  Code 5257 provides for a 10 percent rating when 
there is slight knee disability from recurrent subluxation or 
lateral instability.  If the disability is moderate or 
severe, a 20 percent or 30 percent rating is in order, 
respectively.

The Board notes that the evidence shows that the veteran also 
has arthritis in the left knee.  Degenerative arthritis, Code 
5003, is rated according to limitation of motion of the 
affected joint under the appropriate diagnostic code.  

Under Code 5260, a noncompensable (zero percent) rating is 
assigned when flexions is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees.  If flexion is limited to 30 degrees, a 20 percent 
evaluation is in order.   

Pursuant to Code 5261, a noncompensable rating is assigned 
when extension is limited to 5 degrees.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  A 20 percent 
rating is assigned for extension limited to 15 degrees.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not appropriate where the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Code 5003 or Code 
5010.  Rating personnel must consider functional loss and 
clearly explain the impact of pain on the disability.  
VAOPGCPREC 9-98.   

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran 
is entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  For a knee 
disability evaluated under Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion must at least meet the 
criteria for a zero percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

In this case, all medical evidence of record, except the 
report of the March 2004 VA examination, shows left knee 
instability due to ligamentous laxity, significant enough to 
warrant the use of a cane and the prescription of a knee 
brace to help prevent falls.  Resolving doubt in the 
veteran's favor, he Board finds this evidence sufficient to 
demonstrate moderate disability of the left knee from 
instability.  38 C.F.R. § 4.3.  Absent additional findings of 
more severe laxity reproduced on examination, or radiographic 
evidence of ligamentous pathology showing severe disability, 
the Board cannot find that the overall disability picture 
more closely approximates the criteria for a 30 percent 
rating under Code 5257.  38 C.F.R. § 4.7.  

In addition, there is X-ray evidence of degenerative joint 
disease in the left knee.  Thus, the Board must determine 
whether a separate rating for the arthritis is warranted.  
VAOPGCPREC 23-97.  In this case, range of motion of the knee 
is measured as essentially normal, not satisfying the 
criteria for even a noncompensable rating under either Code 
5260 or Code 5261.  VAOPGCPREC 
9-98.  The veteran complains of left knee pain, particularly 
with use, weakness, and occasional swelling.  Although the 
report of the April 2002 VA examination reflects findings of 
left leg muscle atrophy with associated weakness, subsequent 
VA treatment records and the March 2004 VA examination show 
findings of normal strength and good, symmetric muscle 
development.  In addition, objective confirmation of pain on 
motion varies.  In particular, recent VA treatment records 
fail to reflect consistent complaints or findings of pain on 
motion.  Moreover, the March 2004 VA examiner specifically 
opined that the degree of pain reported by the veteran was 
not creditable.  The Board notes that X-rays show minimal 
arthritis only.  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran.  38 C.F.R. § 4.40; Johnston, 
10 Vet. App. at 85.  In addition, neither swelling nor 
effusion has ever been objectively confirmed on examination.  
Given the totality of the disability picture, the Board finds 
that the preponderance of the evidence is against a separate 
rating for arthritis.  38 C.F.R. § 4.3.       

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent disability for left knee instability is granted.  

A separate disability rating for arthritis in the left knee 
is denied.   


REMAND

As discussed above, in its August 2000 Order, the Court found 
that the RO denied as not well grounded service connection 
for left wrist and left ankle disorders in its April 1996 
letter to the veteran.  It construed his September 1996 VA 
Form 9, Appeal to Board of Veterans' Appeals, as a notice of 
disagreement with that decision.  The Board's April 2001 
remand instructed the RO to adjudicate the claims on the 
merits and, if they remained denied, to furnish the veteran 
and his representative a statement of the case.  The RO was 
then to afford the veteran the applicable period of time in 
which to perfect his appeal.  See 38 C.F.R. § 19.28 (when a 
statement of the case must be furnished).

Review of the claims folder reveals that, on remand, the RO 
did not readjudicate the claims for service connection for 
the left wrist and left ankle on the merits and did not 
furnish the veteran and his representative a statement of the 
case on those issues.  The Board notes that the RO did issue 
a supplemental statement of the case in March 2004 in which 
it addressed all three issues on appeal.  However, this 
document did not specifically advise the veteran that he 
needed to perfect his appeal with a completed VA Form 9 or 
other adequate correspondence.  In addition, VA regulation 
prohibits the use of a supplemental statement of the case to 
announce decisions that have not previously been addressed in 
a statement of the case.  38 C.F.R. § 19.31(a).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 271.  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  
Moreover, absent proper procedural due process followed by 
perfection of the appeal with a VA Form 9 or other adequate 
correspondence, the Board does not have jurisdiction over 
these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
Therefore, the case must be returned to the RO for compliance 
with the applicable law and regulations, as well as the 
Board's April 2001 remand.  

Accordingly, the case is REMANDED for the following action:  

The RO should issue a rating decision on 
the issues of service connection for a 
left wrist disorder and a left ankle 
disorder, adjudicating the claims on the 
merits.  If either claim remains denied, 
the RO should furnish the veteran and his 
representative a statement of the case on 
the issue.  The RO should then allow the 
applicable period of time for the veteran 
to perfect his appeal.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



